Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 19, 2014, by and among Actavis Funding SCS, a société en commandite
simple organized under the laws of the Grand Duchy of Luxembourg, having its
registered office at 46A, avenue J.F. Kennedy, L-1855 Luxembourg, Grand Duchy of
Luxembourg (“Luxembourg”) registered with the Luxembourg Register of Commerce
and Companies under number B187.310 and having a share capital of $20,000 (the
“Issuer”), Actavis Capital S.à r.l., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of the Grand
Duchy of Luxembourg, having its registered office at 46A, avenue J.F. Kennedy,
L-1855 Luxembourg, Grand Duchy of Luxembourg registered with the Luxembourg
Register of Commerce and Companies under number B178.410 and having a share
capital of $171,656 (“Actavis Capital”), Actavis, Inc., a Nevada corporation
(“Actavis”), Warner Chilcott Limited, a Bermuda Company (“Intermediate Parent”
and collectively with Actavis Capital and Actavis, the “Guarantors”) and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Mizuho Securities USA Inc. and Wells
Fargo Securities, LLC as representatives (the “Representatives”) of the several
initial purchasers listed on Schedule A hereto (collectively, the “Initial
Purchasers”).

This Agreement is made pursuant to the Purchase Agreement dated as of June 10,
2014 (the “Purchase Agreement”), between the Issuer, the Guarantors and the
Representatives, on behalf of the Initial Purchasers, which provides for the
sale by the Issuer to the Initial Purchasers of an aggregate of $500,000,000
principal amount of the Issuer’s 1.300% Notes due 2017 (the “2017 Notes”), an
aggregate of $500,000,000 principal amount of the Issuer’s 2.450% Notes due 2019
(the “2019 Notes”), an aggregate of $1,200,000,000 principal amount of the
Issuer’s 3.850% Notes due 2024 (the “2024 Notes”) and an aggregate of
$1,500,000,000 principal amount of the Issuer’s 4.850% Notes due 2044 (the “2044
Notes”) in each case fully and unconditionally guaranteed by the Guarantors (the
“Guarantees”). As used herein, “Securities” shall mean the 2017 Notes, the 2019
Notes, the 2024 Notes and the 2044 Notes and the Guarantees thereof, as
individual series of notes and not collectively. In order to induce the Initial
Purchasers to enter into the Purchase Agreement and for good and valuable
consideration to the Holders of the Securities, the Issuer has agreed to provide
to the Initial Purchasers and their direct and indirect transferees the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the closing under the Purchase Agreement.

In consideration of the foregoing, the parties hereto agree as follows:

1. Definitions.

As used in this Agreement, the following capitalized defined terms shall have
the following meanings:

“1933 Act” shall mean the Securities Act of 1933, as amended from time to time.

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

“2017 Notes” shall have the meaning set forth in the preamble.

“2019 Notes” shall have the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“2024 Notes” shall have the meaning set forth in the preamble.

“2044 Notes” shall have the meaning set forth in the preamble.

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the 1934 Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the 1934 Act), such “person” will be deemed to have beneficial ownership of
all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” will have correlative meanings.

“Closing Date” shall mean the Closing Date as defined in the Purchase Agreement.

“Exchange Dates” shall have the meaning set forth in Section 2(a)(ii) hereof.

“Exchange Offer” shall mean an exchange offer by the Issuer of Exchange
Securities of a series for Registrable Securities of the applicable series
pursuant to Section 2(a) hereof.

“Exchange Offer Registration” shall mean a registration under the 1933 Act
effected pursuant to Section 2(a) hereof.

“Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.

“Exchange Securities” shall mean four series of securities, each issued by the
Issuer under the Indenture containing terms identical to the corresponding
series of Securities (except that (i) interest thereon shall accrue from the
last date on which interest was paid on the Securities of such series or, if no
such interest has been paid, from June 19, 2014 and (ii) the Exchange Securities
will not contain restrictions on transfer) and to be offered to Holders of the
applicable series of Securities in exchange for Securities of such series
pursuant to the Exchange Offer.

“Free Writing Prospectus” shall mean each free writing prospectus (as defined in
Rule 405 under the 1933 Act) prepared by or on behalf of the Issuer or used by
the Issuer in connection with a Shelf Registration.

“Holder” shall mean, for each series of Registrable Securities, the Initial
Purchasers, for so long as they own any Registrable Securities of such series,
and each of their respective successors, assigns and direct and indirect
transferees who become registered owners of Registrable Securities of such
series under the Indenture, including any Person that acquired any Registrable
Securities of such series prior to the date hereof; provided that for purposes
of Sections 4 and 5 hereof, the term “Holder” shall include Participating
Broker-Dealers.

 

2



--------------------------------------------------------------------------------

“Indenture” shall mean, the Indenture, dated as of June 19, 2014, by and among
the Issuer, the Guarantors and Wells Fargo Bank, National Association, as
trustee (the “Trustee”), pursuant to which the Securities are to be issued, as
such Indenture is amended or supplemented from time to time in accordance with
the terms thereof.

“Initial Purchasers” shall have the meaning set forth in the preamble.

“Issuer” shall have the meaning set forth in the preamble.

“Majority Holders” shall mean, for any series of Registrable Securities, the
Holders of a majority of the aggregate principal amount of outstanding
Registrable Securities of such series; provided that whenever the consent or
approval of Holders of a specified percentage of Registrable Securities of such
series is required hereunder, Registrable Securities of such series held by the
Issuer or any of its affiliates (as such term is defined in Rule 405 under the
1933 Act) (other than the Initial Purchasers or subsequent Holders of
Registrable Securities of such series if such subsequent Holders are deemed to
be such affiliates solely by reason of their holding of such Registrable
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage or amount of such series.

“Merger” shall mean the merger of Forest Laboratories, Inc. into Actavis plc
pursuant to that certain sale and purchase agreement and plan of merger, dated
February 17, 2014 among Actavis plc, Tango US Holdings Inc., Tango Merger Sub 1
LLC and Tango Merger Sub 2 LLC.

“Outside Date” shall mean, initially August 17, 2014, as the same may be
extended by up to an additional four months in certain circumstances as
described in that certain sale and purchase agreement and plan of merger, dated
February 17, 2014 among Actavis plc, Tango US Holdings Inc., Tango Merger Sub 1
LLC, Tango Merger Sub 2 LLC.

“Participating Broker-Dealer” shall have the meaning set forth in Section 4(a)
hereof.

“Person” shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

“Prospectus” shall mean the prospectus included in a Registration Statement,
including any preliminary prospectus, and any such prospectus as amended or
supplemented by any prospectus supplement, including a prospectus supplement
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including all
material incorporated or deemed by securities laws to be incorporated by
reference therein.

“Purchase Agreement” shall have the meaning set forth in the preamble.

“Registrable Securities” shall mean the Securities; provided, however, that the
Securities of a series shall cease to be Registrable Securities (i) when a
Registration Statement with respect to such Securities shall have been declared
effective under the 1933 Act and either

 

3



--------------------------------------------------------------------------------

(a) such Securities are exchanged for Exchange Securities of the applicable
series in the Exchange Offer or (b) such Securities were not tendered by the
Holder thereof in the Exchange Offer, except as a result of Section 2(b)(iii)
below (provided that the Exchange Offer was conducted in accordance with the
terms of this Agreement, including with respect to periods during which the
Securities may be exchanged), (ii) when a Shelf Registration Statement with
respect to such Securities shall have been declared effective under the 1933 Act
and such Securities shall have been disposed of pursuant to such Registration
Statement, (iii) when such Securities have been sold to the public pursuant to
Rule 144 (or any similar provision then in force, but not Rule 144A) under the
1933 Act or (iv) when such Securities shall have ceased to be outstanding.

“Registration Default” shall have the meaning set forth in Section 2(d) hereof.

“Registration Expenses” shall mean any and all expenses incident to performance
of or compliance by the Issuer with this Agreement, including without
limitation: (i) all SEC, stock exchange or Financial Industry Regulatory
Authority registration and filing fees, (ii) all fees and expenses incurred in
connection with compliance with state securities or blue sky laws (including
reasonable fees and disbursements of counsel for any underwriters or Holders in
connection with blue sky qualification of any of the Exchange Securities or
Registrable Securities), (iii) all expenses of any Persons in preparing or
assisting in preparing, word processing, printing and distributing any
Registration Statement, any Prospectus, any amendments or supplements thereto,
any underwriting agreements, securities sales agreements and other documents
relating to the performance of and compliance with this Agreement, (iv) all
rating agency fees, (v) all fees and disbursements relating to the qualification
of the Indenture under applicable securities laws, (vi) the fees and
disbursements of the Trustee and its counsel and any depositary for book-entry
Securities, (vii) the fees and disbursements of counsel for the Issuer and, in
the case of a Shelf Registration Statement, the reasonable fees and
disbursements of one counsel for the Holders (which counsel shall be selected by
the Majority Holders and which counsel may also be counsel for the Initial
Purchasers) and (viii) the fees and disbursements of the independent public
accountants of the Issuer (and, if necessary, any other certified public
accountant of any parent of the Issuer, or of any business acquired by the
Issuer for which financial statements and financial data are or are required to
be included in the Registration Statement), including the expenses of any
special audits or “cold comfort” letters required by or incident to such
performance and compliance, but excluding fees and expenses of counsel to the
underwriters (other than fees and expenses set forth in clause (ii) above) or
the Holders and underwriting discounts and commissions and transfer taxes, if
any, relating to the sale or disposition of Registrable Securities by a Holder.

“Registration Statement” shall mean any registration statement of the Issuer
that covers any of the Exchange Securities or Registrable Securities pursuant to
the provisions of this Agreement and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated or deemed by securities laws to be incorporated by
reference therein.

“SEC” shall mean the Securities and Exchange Commission.

 

4



--------------------------------------------------------------------------------

“Securities” shall have the meaning set forth in the preamble.

“Shelf Registration” shall mean a registration effected pursuant to Section 2(b)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Issuer filed pursuant to the provisions of Section 2(b) hereof on an
appropriate form under 1933 Act relating to the offer and sale of all of the
Registrable Securities (but no other securities unless approved by the Holders
whose Registrable Securities are covered by such Shelf Registration Statement)
under Rule 415 under the 1933 Act, or any similar rule that may be adopted by
the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated or deemed
by securities law to be incorporated by reference therein.

“Staff” shall have the meaning set forth in Section 4(a) hereof.

“Trustee” shall mean the trustee with respect to the Securities under the
Indenture.

“Underwriter” shall have the meaning set forth in Section 3 hereof.

“Underwritten Registration” or “Underwritten Offering” shall mean a registration
in which Registrable Securities are sold to an Underwriter for reoffering to the
public.

2. Registration Under the 1933 Act.

(a) To the extent not prohibited by any applicable law or applicable
interpretation of the Staff, the Issuer and the Guarantors shall (i) file an
Exchange Offer Registration Statement covering the offer by the Issuer to the
Holders of each series of Registrable Securities to exchange all of the
Registrable Securities of such series for Exchange Securities of the applicable
series and (ii) use their commercially reasonable efforts to have the Exchange
Offer Registration Statement declared effective by the SEC as promptly as
practicable after such Registration Statement has been filed. The Issuer and the
Guarantors shall commence the Exchange Offer promptly after the Exchange Offer
Registration Statement has been declared effective by the SEC and keep the
Exchange Offer open for not less than 20 business days (or longer if required by
applicable law) after the date notice of the Exchange Offer is mailed to Holders
of the Securities. The Issuer and the Guarantors shall commence the Exchange
Offer by mailing the related exchange offer Prospectus and accompanying
documents to each Holder stating, in addition to such other disclosures as are
required by applicable law:

(i) that the Exchange Offer is being made pursuant to this Agreement and that
all Registrable Securities validly tendered will be accepted for exchange;

(ii) the dates of acceptance for exchange (which shall be a period of at least
20 business days from the date such notice is mailed) (the “Exchange Dates”);

(iii) that any Registrable Security not tendered will remain outstanding and
continue to accrue interest, but will not retain any rights under this
Agreement;

 

5



--------------------------------------------------------------------------------

(iv) that Holders electing to have a Registrable Security exchanged pursuant to
the Exchange Offer will be required to (A) surrender such Registrable Security,
together with the enclosed letters of transmittal, to the institution and at the
address specified in the notice prior to the close of business on the last
Exchange Date or (B) effect such exchange otherwise in compliance with the
applicable procedures of the depositary for such Registrable Security; provided,
however, that, if any of the Registrable Securities are in book-entry form, such
Prospectus and accompanying documents shall also specify how the surrender is to
be effected in accordance with applicable book-entry procedures; and

(v) that Holders will be entitled to withdraw their election, not later than the
close of business on the last Exchange Date, by sending to the institution and
at the address specified in the notice a telegram, telex, facsimile transmission
or letter setting forth the name of such Holder, the principal amount of
Registrable Securities delivered for exchange and a statement that such Holder
is withdrawing his election to have such Securities exchanged.

As soon as practicable after the last Exchange Date, the Issuer shall:

(i) accept for exchange Registrable Securities or portions thereof tendered and
not validly withdrawn pursuant to the Exchange Offer; and

(ii) deliver, or cause to be delivered, to the Trustee for cancellation all
Registrable Securities or portions thereof so accepted for exchange by the
Issuer and issue, and cause the Trustee to promptly authenticate and mail to
each Holder, an Exchange Security of the applicable series equal in principal
amount to the principal amount of the Registrable Securities surrendered by such
Holder; provided that if any of the Registrable Securities are in book-entry
form, the Issuer shall, in co-operation with the Trustee, effect the exchange of
Registrable Securities in accordance with applicable book-entry procedures.

The Issuer shall use its commercially reasonable efforts to complete the
Exchange Offer as provided above and shall comply with the applicable
requirements of the 1933 Act, the 1934 Act and other applicable laws and
regulations in connection with the Exchange Offer. The Exchange Offer shall not
be subject to any conditions, other than that the Exchange Offer does not
violate applicable law or any applicable interpretation of the Staff. The Issuer
shall, if requested by the Initial Purchasers, use its reasonable efforts to
inform the Initial Purchasers of the names and addresses of the Holders to whom
the Exchange Offer is made, and the Initial Purchasers shall have the right,
subject to applicable law, to contact such Holders and otherwise facilitate the
tender of Registrable Securities in the Exchange Offer.

(b) In the event that (i) the Issuer is not permitted to consummate the Exchange
Offer provided for in Section 2(a) above because the Exchange Offer is not
permitted by applicable law or any applicable interpretation of the Staff,
(ii) for any reason, the Exchange Offer is not consummated prior to the later of
the date that is 270 days after the closing of the Merger or 90 days after the
Outside Date or (iii) any Beneficial Owner of Registrable Securities notifies
the Issuer that (A) it is prohibited by law or SEC policy from participating in
the Exchange Offer, (B) it may not resell the Exchange Securities acquired by it
in the Exchange Offer to the public without delivering a prospectus and the
prospectus contained in the Exchange Offer Registration

 

6



--------------------------------------------------------------------------------

Statement is not appropriate or available for such resales or (C) it is a
broker-dealer and owns Securities acquired directly from the Issuer or an
affiliate of the Issuer, then the Issuer and the Guarantors shall promptly file
after such determination date or notice is given to the Issuer, as the case may
be, a Shelf Registration Statement providing for the sale by the Holders of all
of the Registrable Securities and to use their commercially reasonable efforts
to cause the Shelf Registration Statement to be promptly declared effective by
the SEC reasonably promptly but in any event on or prior to 90 days after the
obligation to file such Shelf Registration Statement arises. Notwithstanding the
foregoing, in the event the Issuer and the Guarantors are required to file a
Shelf Registration Statement solely as a result of the matters referred to in
clause (iii)(B) of the preceding sentence, the Issuer and the Guarantors shall
use their commercially reasonable efforts to file and have declared effective by
the SEC both an Exchange Offer Registration Statement pursuant to Section 2(a)
above with respect to all Registrable Securities and a Shelf Registration
Statement (which may be combined with the Exchange Offer Registration Statement)
with respect to offers and sales of Registrable Securities held by the Initial
Purchasers after completion of the Exchange Offer. The Issuer and the Guarantors
agree to use their commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective for a period of at least one year
following the date on which the obligation to file such Shelf Registration
Statement arises (or such shorter period that will terminate when all Securities
covered by the Shelf Registration Statement have been sold pursuant to such
Shelf Registration Statement). The Issuer and the Guarantors further agree to
supplement or amend the Shelf Registration Statement if required by the rules,
regulations or instructions applicable to the registration form used by the
Issuer for such Shelf Registration Statement or by the 1933 Act or by any other
rules and regulations thereunder for shelf registration or if reasonably
requested by a Holder with respect to information relating to such Holder, and
to use its commercially reasonable efforts to cause any such amendment to become
effective and such Shelf Registration Statement to become usable as soon as
thereafter practicable. The Issuer and the Guarantors agree to furnish to the
Holders of Registrable Securities copies of any such supplement or amendment
promptly after its being used or filed with the SEC.

(c) The Issuer and the Guarantors shall pay all Registration Expenses in
connection with the registration pursuant to Section 2(a) and Section 2(b)
hereof. Each Holder shall pay all underwriting discounts and commissions and
transfer taxes, if any, relating to the sale or disposition of such Holder’s
Registrable Securities pursuant to the Shelf Registration Statement.

(d) An Exchange Offer Registration Statement pursuant to Section 2(a) hereof or
a Shelf Registration Statement pursuant to Section 2(b) hereof will not be
deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that, if, after it has been declared effective, the
offering of Registrable Securities of any series pursuant to a Shelf
Registration Statement is interfered with by any stop order, injunction or other
order or requirement of the SEC or any other governmental agency or court, such
Registration Statement will be deemed not to have become effective during the
period of such interference with respect to such series of Registrable
Securities until the offering of Registrable Securities of such series pursuant
to such Registration Statement may legally resume. In the event (1) the Issuer
fails to consummate the Exchange Offer on or prior to the later of the date that
is 270 days after the closing of the Merger or 90 days after the Outside Date
(if the Exchange Offer is then required to be made), (2) if we are obligated to
file the Shelf Registration Statement, the Shelf Registration Statement is not
declared effective by the SEC on or prior to the later of the date that is 270
days after the closing of the Merger or 90 days after the Outside Date, or
(3) the Shelf Registration Statement or

 

7



--------------------------------------------------------------------------------

the Exchange Offer Registration Statement is declared effective with respect to
a series of Registrable Securities but thereafter ceases to be effective or
usable in connection with resales or exchanges of such series of Registrable
Securities during the periods specified in this Agreement (each such event
referred to in clauses (1), (2) and (3) above, a “Registration Default”), then
with respect to the first 90-day period immediately following the occurrence of
the first Registration Default, the interest rate on the Securities of such
series will be increased by 0.25% per annum on the principal amount of
Securities of such series held by such Holder (such additional interest, the
“Additional Interest”). The amount of Additional Interest will increase by an
additional 0.25% per annum on the principal amount of Securities of such series
with respect to each following 90-day period until all Registration Defaults
have been cured, up to a maximum amount of Additional Interest for all
Registration Defaults of 1.00% per annum.

All accrued Additional Interest will be paid by the Issuer or the Guarantors on
each interest payment date to the Holder of a global note by wire transfer of
immediately available funds or by federal funds check and to Holders of
certificated notes by wire transfer to the accounts specified by them or by
mailing checks to their registered addresses if no such accounts have been
specified.

Following the cure of all Registration Defaults, the accrual of Additional
Interest will cease.

(e) Without limiting the remedies available to the Initial Purchasers and the
Holders, the Issuer and the Guarantors acknowledge that any failure by the
Issuer or the Guarantors to comply with their obligations under Section 2(a) and
Section 2(b) hereof may result in material irreparable injury to the Initial
Purchasers or the Holders for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the obligations of the
Issuer and the Guarantors under Section 2(a) and Section 2(b) hereof.

3. Registration Procedures.

In connection with the obligations of the Issuer and the Guarantors with respect
to the Registration Statements pursuant to Section 2(a) and Section 2(b) hereof,
the Issuer and the Guarantors shall, within the timeframes specified hereunder:

(a) prepare and file with the SEC a Registration Statement on the appropriate
form under the 1933 Act, which form (x) shall be selected by the Issuer and
(y) shall, in the case of a Shelf Registration, be available for the sale of the
Registrable Securities by the selling Holders thereof and (z) shall comply as to
form in all material respects with the requirements of the applicable form and
include all financial statements required by the SEC to be filed therewith, and
use its commercially reasonable efforts to cause such Registration Statement to
become effective and remain effective in accordance with Section 2 hereof;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the applicable period and cause each Prospectus to be
supplemented by any required prospectus supplement and, as so supplemented, to
be filed pursuant to Rule 424

 

8



--------------------------------------------------------------------------------

under the 1933 Act; to keep each Prospectus current during the period described
under Section 4(3) and Rule 174 under the 1933 Act that is applicable to
transactions by brokers or dealers with respect to the Registrable Securities or
Exchange Securities; provided, however, that the Issuer may delay preparing,
filing and distributing any such supplements or amendments (and continue the
suspension of the use of the Prospectus) if it would require disclosure of any
event if (x) the Issuer determines in its good faith judgment that the
disclosure of such event at such time would have a material adverse effect on
the business, operations or prospects of the Issuer or (y) the disclosure
otherwise relates to a material business transaction or development which has
not been publicly disclosed; provided, further, that (i) neither any such delay
nor any such suspension shall extend for a period of more than 30 days in any
three-month period or a total of more than 75 days for all such periods in any
twelve-month period (including in such total the period of all delays and
suspensions pursuant to this clause (b), suspensions, if any, of any disposition
of Registrable Securities pursuant to a Registration Statement and all
suspensions, if any, of effectiveness of a Registration Statement pursuant to
any other provision of this Section 3) and shall not affect the Issuer’s
obligations to pay Additional Interest as contemplated by Section 2(d) hereof
and (ii) the Issuer shall extend the period during which a Registration
Statement shall be maintained effective pursuant to this Agreement by the total
number of days included in delays or suspensions pursuant to this clause (b), if
any;

(c) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, to counsel for the Initial Purchasers, to counsel for the Holders
and to each Underwriter of an Underwritten Offering of Registrable Securities,
if any, without charge, as many copies of each Prospectus, including each
preliminary Prospectus, and any amendment or supplement thereto and such other
documents as such Holder or Underwriter may reasonably request, in order to
facilitate the public sale or other disposition of the Registrable Securities;
and the Issuer consents to the use of such Prospectus and any amendment or
supplement thereto in accordance with applicable law by each of the selling
Holders of Registrable Securities and any such Underwriters in connection with
the offering and sale of the Registrable Securities covered by and in the manner
described in such Prospectus or any amendment or supplement thereto in
accordance with applicable law;

(d) use its commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement is declared effective by the SEC, to cooperate
with such Holders in connection with any filings required to be made with the
Financial Industry Regulatory Authority and do any and all other acts and things
which may be reasonably necessary or advisable to enable such Holder to
consummate the disposition in each such jurisdiction of such Registrable
Securities owned by such Holder; provided, however, that the Issuer shall not be
required to (i) qualify as a foreign corporation or as a dealer in securities in
any jurisdiction where it would not otherwise be required to qualify but for
this Section 3(d), (ii) file any general consent to service of process or
(iii) subject itself to taxation in any such jurisdiction if it is not so
subject;

 

9



--------------------------------------------------------------------------------

(e) in the case of a Shelf Registration, notify each Holder of Registrable
Securities, counsel for the Holders and counsel for the Initial Purchasers
promptly and, if requested by any such Holder or counsel, confirm such advice in
writing (i) when a Registration Statement has become effective and when any
post-effective amendment thereto has been filed and becomes effective, (ii) of
any request by the SEC or any state securities authority for amendments and
supplements to a Registration Statement and Prospectus or for additional
information after the Registration Statement has become effective, (iii) of the
issuance by the SEC or any state securities authority of any stop order
suspending the effectiveness of a Registration Statement or the initiation of
any proceedings for that purpose, (iv) if, between the effective date of a
Registration Statement and the closing of any sale of Registrable Securities
covered thereby, the representations and warranties of the Issuer contained in
any underwriting agreement, securities sales agreement or other similar
agreement, if any, relating to the offering cease to be true and correct in all
material respects or if the Issuer receives any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation of any proceeding for such purpose, (v) of the
happening of any event during the period a Shelf Registration Statement is
effective which makes any statement made in such Registration Statement or the
related Prospectus untrue in any material respect or which requires the making
of any changes in such Registration Statement or Prospectus in order to make the
statements therein not misleading and (vi) of any determination by the Issuer
that a post-effective amendment to a Registration Statement would be
appropriate;

(f) make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order;

(g) in the case of a Shelf Registration, furnish to each Holder of Registrable
Securities, without charge, at least one conformed copy of each Registration
Statement and any post-effective amendment thereto (without documents
incorporated therein by reference or exhibits thereto, unless requested in
writing);

(h) in the case of a Shelf Registration, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders may reasonably request at least one
business day prior to the closing of any sale of Registrable Securities;

(i) (A) in the case of a Shelf Registration, upon the occurrence of any event
contemplated by Section 3(e)(v) hereof, use its commercially reasonable efforts
to prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Registrable Securities, such Prospectus will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Issuer agrees to notify the
Holders to suspend use of the Prospectus as promptly as practicable after the
occurrence of such an event, and the Holders hereby agree to suspend use of the
Prospectus until the Issuer has amended or supplemented the Prospectus to
correct such misstatement or omission;

 

10



--------------------------------------------------------------------------------

(B) Notwithstanding clause (i)(A) above, if (i) any event contemplated by
Section 3(e)(v) hereof occurs and is continuing and (ii) (x) the Issuer
determines in its good faith judgment that the disclosure of such event at such
time would have a material adverse effect on the business, operations or
prospects of the Issuer or (y) the disclosure otherwise relates to a material
business transaction or development which has not been publicly disclosed, the
Issuer, upon providing notice to the Initial Purchasers and the Holders, may
suspend the use of the Prospectus included in any Shelf Registration Statement
for periods of time not to exceed 30 consecutive days (each such period, a
“Suspension Period”) and for no more than a total of 75 days during any 365-day
period in which such suspensions are in effect (including in such total the
period of all delays, if any, pursuant to Section 3(b) and all suspensions of
any disposition of Registrable Securities pursuant to a Registration Statement
and all suspensions of effectiveness of a Registration Statement pursuant to any
provision of this Section 3) and no Additional Interest pursuant to Section 2(d)
shall accrue or be payable during any such Suspension Period pursuant to this
clause (B); provided, however, that upon the termination of any such Suspension
Period, the Issuer shall promptly notify the Initial Purchasers and each Holder
that such Suspension Period has been terminated; provided, further, that no more
than four Suspension Periods may be in effect in any 365-day period and the
Issuer shall extend the period during which a Registration Statement shall be
maintained effective pursuant to this Agreement by the total number of days
included in all Suspension Periods, if any.

(j) a reasonable time prior to the filing of any Registration Statement, any
Prospectus, any amendment to a Registration Statement or amendment or supplement
to a Prospectus or any document which is to be incorporated by reference into a
Registration Statement or a Prospectus after initial filing of a Registration
Statement, provide copies of such document to the Initial Purchasers and their
counsel (and, in the case of a Shelf Registration Statement, the Holders and
their counsel) and make such of the representatives of the Issuer, the
Guarantors or Actavis plc as shall be reasonably requested by the Initial
Purchasers or their counsel (and, in the case of a Shelf Registration Statement,
the Holders or their counsel) available for discussion of such document (other
than with respect to a document filed with the SEC pursuant to the 1934 Act that
will be incorporated by reference in the Registration Statement or any
Prospectus, in each case, that is not filed to correct a misstatement, an
omission or noncompliance), and shall not at any time file or make any amendment
to the Registration Statement, any Prospectus or any amendment of or supplement
to a Registration Statement or a Prospectus or any document which is to be
incorporated by reference into a Registration Statement or a Prospectus, of
which the Initial Purchasers and their counsel (and, in the case of a Shelf
Registration Statement, the Holders and their counsel) shall not have previously
been advised and furnished a copy or to which the Initial Purchasers or their
counsel (and, in the case of a Shelf Registration Statement, the Holders or
their counsel) shall reasonably object within three business days of receipt
thereof;

(k) obtain a CUSIP number for all Exchange Securities or Registrable Securities,
as the case may be, not later than the effective date of a Registration
Statement;

 

11



--------------------------------------------------------------------------------

(l) cause the Indenture to be qualified under the Trust Indenture Act of 1939,
as amended (the “TIA”), in connection with the registration of the Exchange
Securities or Registrable Securities, as the case may be, cooperate with the
Trustee and the Holders of each series to effect such changes to the Indenture
as may be required for the Indenture to be so qualified in accordance with the
terms of the TIA and execute, and use its commercially reasonable efforts to
cause the Trustee to execute, all documents as may be required to effect such
changes and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner;

(m) in the case of a Shelf Registration, make available for inspection by a
representative of the Holders of the Registrable Securities, any Underwriter
participating in any disposition pursuant to such Shelf Registration Statement,
and attorneys and accountants designated by the Holders, at reasonable times and
in a reasonable manner, all financial and other records, pertinent documents and
properties of the Issuer, and cause the officers, directors and employees of the
Issuer to supply all information reasonably requested by any such
representative, Underwriter, attorney or accountant in connection with a Shelf
Registration Statement;

(n) [Reserved];

(o) if reasonably requested by any Holder of Registrable Securities covered by a
Registration Statement, (i) promptly incorporate in a Prospectus supplement or
post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein and (ii) make all required
filings of such Prospectus supplement or such post-effective amendment as soon
as the Issuer has received notification of the matters to be incorporated in
such filing; provided, that the Issuer shall not be required to make more than
three such filings on behalf of all Holders in any 30-day period; and

(p) in the case of a Shelf Registration, enter into such customary agreements
and take all such other actions in connection therewith (including those
requested by the Holders of a majority of the applicable series of the
Registrable Securities being sold) in order to expedite or facilitate the
disposition of such Registrable Securities including, but not limited to, an
Underwritten Offering and in such connection, (i) to the extent possible, make
such representations and warranties to the Holders and any Underwriters of such
Registrable Securities with respect to the business of the Issuer, the
Guarantors and Actavis plc and their respective subsidiaries, the Registration
Statement, Prospectus and documents incorporated by reference or deemed
incorporated by reference, if any, in each case, in form, substance and scope as
are customarily made by issuers to underwriters in underwritten offerings and
confirm the same if and when requested, (ii) obtain opinions of counsel to the
Issuer and the Guarantors (which counsel and opinions, in form, scope and
substance, shall be reasonably satisfactory to the Holders and such Underwriters
and their respective counsel) addressed to each selling Holder and Underwriter
of Registrable Securities, covering the matters customarily covered in opinions
requested in underwritten offerings, (iii) obtain “cold comfort” letters from
the independent certified public accountants of the Issuer (and, if necessary,
any other certified public accountant of any parent of the Issuer, or of any
business acquired by the Issuer for which financial

 

12



--------------------------------------------------------------------------------

statements and financial data are or are required to be included in the
Registration Statement) addressed to each selling Holder and Underwriter of
Registrable Securities, such letters to be in customary form and covering
matters of the type customarily covered in “cold comfort” letters in connection
with underwritten offerings, and (iv) deliver such documents and certificates as
may be reasonably requested by the Holders of a majority in principal amount of
the applicable series of the Registrable Securities being sold or the
Underwriters, and which are customarily delivered in underwritten offerings, to
evidence the continued validity of the representations and warranties of the
Issuer and the Guarantors made pursuant to clause (i) above and to evidence
compliance with any customary conditions contained in an underwriting agreement.

In the case of a Shelf Registration Statement, the Issuer may require each
Holder of Registrable Securities to furnish to the Issuer such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Issuer may from time to time reasonably request in
writing.

In the case of a Shelf Registration Statement, each Holder agrees that, upon
receipt of any notice from the Issuer of the happening of any event of the kind
described in Section 3(e)(v) hereof, such Holder will forthwith discontinue
disposition of Registrable Securities pursuant to a Registration Statement until
such Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 3(i) hereof, and, if so directed by the Issuer, such
Holder will deliver to the Issuer (at its expense) all copies in its possession,
other than permanent file copies then in such Holder’s possession, of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice. If the Issuer shall give any such notice to suspend the
disposition of Registrable Securities pursuant to a Registration Statement, the
Issuer shall extend the period during which the Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from and including the date of the giving of such notice to and including
the date when the Holders shall have received copies of the supplemented or
amended Prospectus necessary to resume such dispositions. The Issuer, in total,
may give any such notice only twice during any 365-day period and any such
suspensions may not exceed 30 days for each suspension and there may not be more
than three suspensions in effect during any 365-day period.

The Holders of Registrable Securities covered by a Shelf Registration Statement
who desire to do so may sell such Registrable Securities in an Underwritten
Offering. In any such Underwritten Offering, the investment banker or investment
bankers and manager or managers (the “Underwriters”) that will administer the
offering will be selected by the Majority Holders of each series of the
Registrable Securities included in such offering.

4. Participation of Broker-Dealers in Exchange Offer.

(a) The staff of the SEC (the “Staff”) has taken the position that any
broker-dealer that receives Exchange Securities for its own account in the
Exchange Offer in exchange for Securities that were acquired by such
broker-dealer as a result of market-making or other trading activities (a
“Participating Broker-Dealer”), may be deemed to be an “underwriter” within the
meaning of the 1933 Act and must deliver a prospectus meeting the requirements
of the 1933 Act in connection with any resale of such Exchange Securities.

 

13



--------------------------------------------------------------------------------

The Issuer understands that it is the Staff’s position that if the Prospectus
contained in the Exchange Offer Registration Statement includes a plan of
distribution containing a statement to the above effect and the means by which
Participating Broker-Dealers may resell the Exchange Securities, without naming
the Participating Broker-Dealers or specifying the amount of Exchange Securities
owned by them, such Prospectus may be delivered by Participating Broker-Dealers
to satisfy their prospectus delivery obligation under the 1933 Act in connection
with resales of Exchange Securities for their own accounts, so long as the
Prospectus otherwise meets the requirements of the 1933 Act.

(b) In light of the above, notwithstanding the other provisions of this
Agreement, the Issuer agrees that the provisions of this Agreement as they
relate to a Shelf Registration shall also apply to an Exchange Offer
Registration to the extent, and with such reasonable modifications thereto as
may be, reasonably requested by the Initial Purchasers or by one or more
Participating Broker-Dealers, in each case as provided in clause (ii) below, in
order to expedite or facilitate the disposition of any Exchange Securities by
Participating Broker-Dealers consistent with the positions of the Staff recited
in Section 4(a) above; provided that:

(i) the Issuer shall not be required to amend or supplement the Prospectus
contained in the Exchange Offer Registration Statement, as would otherwise be
contemplated by Section 3(i) hereof, for a period exceeding 180 days after the
last Exchange Date (as such period may be extended pursuant to Section 3 hereof)
and Participating Broker-Dealers shall not be authorized by the Issuer to
deliver and shall not deliver such Prospectus after such period in connection
with the resales contemplated by this Section 4; and

(ii) the application of the Shelf Registration procedures set forth in Section 3
hereof to an Exchange Offer Registration, to the extent not required by the
positions of the Staff of the SEC or the 1933 Act and the rules and regulations
thereunder, will be in conformity with the reasonable request to the Issuer by
the Initial Purchasers or with the reasonable request in writing to the Issuer
by one or more broker-dealers who certify to the Initial Purchasers, on one
hand, and the Issuer on the other hand, in writing that they anticipate that
they will be Participating Broker-Dealers; and provided further that, in
connection with such application of the Shelf Registration procedures set forth
in Section 3 hereof to an Exchange Offer Registration, the Issuer shall be
obligated (x) to deal only with one entity representing the Participating
Broker-Dealers, which shall be the Representative unless it elects not to act as
such representative, (y) to pay the fees and expenses of only one counsel
representing the Participating Broker-Dealers, which shall be counsel to the
Initial Purchasers unless such counsel elects not to so act and (z) to cause to
be delivered only one, if any, “cold comfort” letter from the independent
certified public accountants of the Issuer (and, if necessary, one “cold
comfort” letter from each of the other certified public accountants of any
parent of the Issuer, or of any business acquired by the Issuer for which
financial statements and financial data are or are required to be included in
the Registration Statement) with respect to the Prospectus in the form existing
on the last Exchange Date and with respect to each subsequent amendment or
supplement, if any, effected during the period specified in clause (i) above.

(c) The Initial Purchasers shall have no liability to the Issuer or any Holder
with respect to any request that they may make pursuant to Section 4(b) above.

 

14



--------------------------------------------------------------------------------

5. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. Each of the Issuer and the
Guarantors, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, each Holder and their respective directors, managers, general
partner, officers, employees and agents and each person, if any, who controls
any Initial Purchaser or any Holder within the meaning of the 1933 Act and the
1934 Act, or is under common control with, or is controlled by, any Initial
Purchaser or any Holder against any loss, claim, damage, liability or expense,
as incurred, to which such Initial Purchaser, Holder or such director, managers,
general partner, officer, employee, agent or controlling person may become
subject, under the 1933 Act, the 1934 Act or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Issuer), insofar as such loss, claim, damage, liability or expense (or actions
in respect thereof as contemplated below) arises out of or is based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, Prospectus or any Free Writing Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and to reimburse each Initial Purchaser, Holder and each
such director, manager, general partner, officer, employee, agent and
controlling person for any and all expenses (including the reasonable fees and
disbursements of counsel chosen by the Representatives) as such expenses are
reasonably incurred by such Initial Purchaser, Holder or such director, manager,
general partner, officer, employee, agent or controlling person in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the
foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Issuer by any Initial Purchaser through the
Representatives or any selling Holder expressly for use in the Registration
Statement, Prospectus or any Free Writing Prospectus (or any amendment or
supplement thereto). The indemnity agreement set forth in this Section 5(a)
shall be in addition to any liabilities that the Issuer may otherwise have.

(b) Indemnification of the Issuer, Guarantors and Directors and Officers. Each
Holder agrees, severally and not jointly, to indemnify and hold harmless the
Issuer, each Guarantor, the Initial Purchasers, and the other selling Holders,
each of their respective directors, managers or general partner who sign the
Registration Statement and each person, if any, who controls the Issuer, any
Guarantor, any Initial Purchaser or any other selling Holder within the meaning
of the 1933 Act or the 1934 Act, against any loss, claim, damage, liability or
expense, as incurred, to which the Issuer, any Guarantor, any Initial Purchaser
or any other selling Holder or any such director, manager, general partner,
officer or controlling person may become subject, under the 1933 Act, the 1934
Act, or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Initial Purchaser), insofar as such
loss, claim, damage, liability or expense (or actions in respect thereof as
contemplated below) arises out of or is based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus or any Free Writing Prospectus (or any amendment or
supplement thereto), or the

 

15



--------------------------------------------------------------------------------

omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, in each case to the extent, but only to the extent,
that such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Registration Statement, Prospectus or any Free Writing
Prospectus (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Issuer by such Holder
expressly for use therein; and to reimburse the Issuer, any Guarantor, any
Initial Purchaser or other selling Holder or any such director, manager, general
partner, officer or controlling person for any legal and other expense
reasonably incurred by the Issuer, any Guarantor, any Initial Purchase or other
selling Holder or any such director, manager, general partner, officer or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action.

(c) In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to either Section 5(a) or Section 5(b) above, such Person (the
“indemnified party”) shall promptly notify the Person against whom such
indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party, upon request of the indemnified party, shall retain counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party and any others the indemnifying party may designate in such proceeding and
shall pay the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for (a) the fees and expenses of more than one separate
firm (in addition to any local counsel) for the Initial Purchasers and all
Persons, if any, who control any Initial Purchaser within the meaning of either
Section 15 of the 1933 Act or Section 20 of the 1934 Act, (b) the fees and
expenses of more than one separate firm (in addition to any local counsel) for
the Issuer and its directors and officers who sign the Registration Statement
and each Person, if any, who controls the Issuer within the meaning of either
such Section and (c) the fees and expenses of more than one separate firm (in
addition to any local counsel) for all Holders and all Persons, if any, who
control any Holder within the meaning of either such Section, and that all such
fees and expenses shall be reimbursed as they are incurred. In such case
involving the Initial Purchasers and Persons who control the Initial Purchasers,
such firm shall be designated in writing by the Representative. In such case
involving the Holders and such Persons who control Holders, such firm shall be
designated in writing by the Majority Holders. In all other cases, such firm
shall be designated by the Issuer. The indemnifying party shall not be liable
for any settlement of any proceeding effected without its written consent but,
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party from and
against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by the second and third
sentences of this paragraph, the indemnifying party agrees that it shall be
liable for any settlement of any

 

16



--------------------------------------------------------------------------------

proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party for such fees and expenses of counsel in accordance with such
request prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened proceeding in respect of which such
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

(d) If the indemnification provided for in Section 5(a) or Section 5(b) above is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities, then each indemnifying party under such
paragraph, in lieu of indemnifying such indemnified party thereunder, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect the relative fault of the indemnifying party or parties
on the one hand and of the indemnified party or parties on the other hand in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Issuer, on the one hand, and the
Holders, on the other hand, shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Issuer, on the one hand, or by the Holders, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Holders’
respective obligations to contribute pursuant to this Section 5(d) are several
in proportion to the respective principal amount of Registrable Securities of
such Holder that were registered pursuant to a Registration Statement.

(e) The Issuer, on the one hand, and each Holder, on the other hand, agree that
it would not be just or equitable if contribution pursuant to this Section 5
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in
Section 5(d) above. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages and liabilities referred to in
Section 5(d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 5, no Holder shall be required to
indemnify or contribute any amount in excess of the amount by which the total
price at which Registrable Securities were sold by such Holder exceeds the
amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The remedies
provided for in this Section 5 are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any indemnified party at law or
in equity.

The indemnity and contribution provisions contained in this Section 5 shall
remain operative and in full force and effect regardless of (i) any termination
of this Agreement, (ii) any investigation made by or on behalf of the Initial
Purchasers or any of their affiliates, any Holder or

 

17



--------------------------------------------------------------------------------

any Person controlling any Initial Purchaser or any Holder, or by or on behalf
of the Issuer or its officers or directors or any Person controlling the Issuer,
(iii) acceptance of any of the Exchange Securities and (iv) any sale of
Registrable Securities pursuant to a Shelf Registration Statement.

6. Miscellaneous.

(a) No Inconsistent Agreements. The Issuer and each Guarantor represents,
warrants and agrees that the Issuer or such Guarantor has not entered into, and
on or after the date of this Agreement will not enter into, any agreement which
is inconsistent with the rights granted to the Holders of Registrable Securities
in this Agreement or otherwise conflicts with the provisions hereof. The Issuer
and each Guarantor represents, warrants and agrees that the rights granted to
the Holders hereunder do not and will not in any way conflict with and are and
will not be not inconsistent with the rights granted to the holders of the other
issued and outstanding securities of the Issuer or such Guarantor under any such
agreements.

(b) Amendments and Waivers. With respect to any series of Securities, the
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given unless the Issuer has obtained the
written consent of Holders of at least a majority in aggregate principal amount
of the outstanding Registrable Securities of such series affected by such
amendment, modification, supplement, waiver or consent; provided, however, that
no amendment, modification, supplement, waiver or consent to any departure from
the provisions of Section 5 hereof shall be effective as against any Holder of
Registrable Securities unless consented to in writing by such Holder.

(c) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, registered first-class
mail, telex, telecopier, electronic mail or any courier guaranteeing overnight
delivery (i) if to a Holder, at the most current address given by such Holder to
the Issuer by means of a notice given in accordance with the provisions of this
Section 6(c), which address initially is, with respect to the Initial
Purchasers, the address set forth in the Purchase Agreement; and (ii) if to the
Issuer, initially at the Issuer’s address set forth in the Purchase Agreement
and thereafter at such other address, notice of which is given in accordance
with the provisions of this Section 6(c).

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five business days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied or emailed; and on the next
business day if timely delivered to an air courier guaranteeing overnight
delivery.

Copies of all such notices, demands, or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the applicable Indenture.

(d) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors, assigns and transferees of each of the parties,
including, without limitation and without the need for an express assignment,
subsequent Holders; provided that

 

18



--------------------------------------------------------------------------------

nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms of the Purchase
Agreement. If any transferee of any Holder shall acquire Registrable Securities,
in any manner, whether by operation of law or otherwise, such Registrable
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Registrable Securities such Person shall be conclusively
deemed to have agreed to be bound by and to perform all of the terms and
provisions of this Agreement and such Person shall be entitled to receive the
benefits hereof. The Initial Purchasers (in their capacity as Initial
Purchasers) shall have no liability or obligation to the Issuer with respect to
any failure by a Holder to comply with, or any breach by any Holder of, any of
the obligations of such Holder under this Agreement.

(e) Purchase and Sales of Securities. For so long as there are Registrable
Securities outstanding, the Issuer and the Guarantors (i) shall not resell any
Securities that have been or will be acquired by them, and (ii) shall not permit
any of their affiliates (as defined in Rule 144 under the 1933 Act) to resell
any of the Securities that have been or will be acquired by any of them other
than (A) to the Issuer or (B) in compliance with the provisions of Rule 144
under the 1933 Act.

(f) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Issuer and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent any Holder deems such enforcement
necessary or advisable to protect its rights or the rights of any other Holders
hereunder.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of a
signature page to this Agreement by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. (a) This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

(b) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York or the courts of the State of
New York in each case located in the City and County of New York (collectively,
the “Specified Courts”), and each party irrevocably submits to the exclusive
jurisdiction (except for suits, actions, or proceedings instituted in regard to
the enforcement of a judgment of any Specified Court in a Related Proceeding (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address

 

19



--------------------------------------------------------------------------------

set forth above shall be effective service of process for any Related Proceeding
brought in any Specified Court. The parties irrevocably and unconditionally
waive any objection to the laying of venue of any Specified Proceeding in the
Specified Courts and irrevocably and unconditionally waive and agree not to
plead or claim in any Specified Court that any Related Proceeding brought in any
Specified Court has been brought in an inconvenient forum. Each party not
located in the United States irrevocably appoints CT Corporation System as its
agent to receive service of process or other legal summons for purposes of any
Related Proceeding that may be instituted in any Specified Court.

(c) Judgment Currency. If for the purposes of obtaining judgment in any court it
is necessary to convert a sum due hereunder into any currency other than U.S.
dollars, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be the rate at which in
accordance with normal banking procedures the Initial Purchasers or Holder could
purchase U.S. dollars with such other currency in The City of New York on the
business day preceding that on which final judgment is given. The obligations of
the Issuer and each Guarantor in respect of any sum due from them to any Initial
Purchaser or Holder shall, notwithstanding any judgment in any currency other
than U.S. dollars, not be discharged until the first business day, following
receipt by such Initial Purchaser of Holder of any sum adjudged to be so due in
such other currency, on which (and only to the extent that) such Initial
Purchaser or Holder may in accordance with normal banking procedures purchase
U.S. dollars with such other currency; if the U.S. dollars so purchased are less
than the sum originally due to such Initial Purchaser or Holder hereunder, the
Issuer and each Guarantor agrees, as a separate obligation and notwithstanding
any such judgment, to indemnify such Initial Purchaser or Holder against such
loss. If the U.S. dollars so purchased are greater than the sum originally due
to such Initial Purchaser or Holder hereunder, such Initial Purchaser of Holder
agrees to pay to the Issuer and the Guarantors (but without duplication) an
amount equal to the excess of the U.S. dollars so purchased over the sum
originally due to such Initial Purchaser or Holder hereunder.

(j) Entire Agreement; Severability. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto. In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be affected or impaired
thereby.

[Remainder of page intentionally left blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Very truly yours, ACTAVIS FUNDING SCS For and on behalf of Actavis International
Holding S.à r.l., in its capacity as General Partner of Actavis Funding SCS,
itself represented by: By:  

/s/ David A. Buchen

  Name:   David A. Buchen   Title:   Class A Manager For and on behalf of
Actavis International Holding S.à r.l., in its capacity as General Partner of
Actavis Funding SCS, itself represented by: By:  

/s/ Patrick van Denzen

  Name:   Patrick van Denzen   Title:   Class B Manager ACTAVIS CAPITAL S.À
R.L., AS GUARANTOR By:  

/s/ David A. Buchen

  Name:   David A. Buchen   Title:   Class A Manager By:  

/s/ Patrick van Denzen

  Name   : Patrick van Denzen   Title:   Class B Manager

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

ACTAVIS, INC., AS GUARANTOR By:  

/s/ David A. Buchen

  Name:   David A. Buchen   Title:   Chief Legal Officer – Global WARNER
CHILCOTT LIMITED, AS GUARANTOR By:  

/s/ David A. Buchen

  Name:   David A. Buchen   Title:   Chief Legal Officer – Global

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and accepted by the Representatives
as of the date first above written.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH                               INCORPORATED
MIZUHO SECURITIES USA INC. WELLS FARGO SECURITIES, LLC

Acting as Representatives of the several Initial Purchasers named in the
attached Schedule A.

By:   Merrill Lynch, Pierce, Fenner & Smith                        Incorporated
By:  

/s/ Douglas Muller

Name:   Douglas Muller Title:   Managing Director By:   Mizuho Securities USA
Inc. By:  

/s/ Babak Ghatan

Name:   Babak Ghatan Title:   Executive Director By:   Wells Fargo Securities,
LLC By:  

/s/ Carolyn Hurley

Name:   Carolyn Hurley Title:   Director

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Mizuho Securities USA Inc.

Wells Fargo Securities, LLC

SMBC Nikko Securities America, Inc.

RBS Securities Inc.

HSBC Securities (USA) Inc.

Mitsubishi UFJ Securities (USA), Inc.

RBS Securities Inc.

SMBC Nikko Securities America, Inc.

Deutsche Bank Securities Inc.

DnB NOR Markets, Inc.

Lloyds Securities Inc.

TD Securities (USA) LLC

Barclays Capital Inc.

Santander Investment Securities Inc.

U.S. Bancorp Investments, Inc.